Citation Nr: 9926522	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-45 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus in the lumbar spine 
at L4-L5, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1988 to 
June 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran an 
increased rating from 10 percent to 20 percent for post-
operative residuals of a herniated nucleus pulposus.  The 
veteran continued his appeal.

In the veteran's October 1996 Substantive Appeal, he 
initially indicated that he wished to have a Travel Board 
hearing.  However, in an October 1997 statement, the veteran 
indicated that he no longer wanted a hearing.  

The veteran's claim was initially before the Board in 
November 1998, at which time it was remanded. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's intervertebral disc syndrome is moderate 
rather than severe; he has recurring attacks, but he has 
relief from such attacks which is more than just 
intermittent.  

3.  The veteran has moderate limitation of motion of the 
lumbar spine; however, even when painful motion and pain with 
flare-ups is considered, his limitation of motion is not 
severe.  

4.  The veteran does not have severe lumbosacral strain, and 
his lumbosacral spine is not ankylosed.  
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of a herniated nucleus pulposus in the 
lumbar spine at L4-L5 have not been met.  38 U.S.C.A. § § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5289, 5292, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in February 1992, the 
veteran underwent a discectomy of L4-5 and L5-S1 for 
herniated L4-5 and L5-S1 discs with right leg radiculopathy.  

On February 1995, Dr. R. B., a chiropractor, wrote a letter 
indicating that the veteran was continuing treatment for mid 
to low back pain.  

Copies of VA Medical Center treatment reports were submitted 
from June 1994 to September 1995.  In August 1995, the 
veteran was seen for a follow-up for his lower back.  It was 
noted that he was status-post L4-5 and L5-S1 laminectomy in 
1992.  Assessment was recurrent low back pain with right 
lower extremity radiculopathy.  In September 1995, the 
veteran underwent an electromyography.  The examiner's 
conclusions were that this was a normal study, without 
electrophysiologic evidence of an active right lumbar 
radiculopathy, L1 through L5.  

Copies of VA Medical Center treatment reports were submitted 
from September 1995 to March 1996.  In February 1996, the 
veteran was diagnosed with spinal disc condition.  In March 
1996, the veteran was diagnosed with chronic low back pain, 
status-post L4-5, L5-S1 laminectomy.  It was noted that the 
veteran had undergone physical therapy but had not undergone 
epidural or facet injection.  It was noted that an MRI showed 
a bulging disc at L4-5 with no nerve impingement, and a 
central bulging disc at L3-4.  

Copies of VA Medical Center treatment reports were submitted 
from March 1996 to July 1996.  The veteran was seen on May 1, 
1996.  It was noted that the veteran had not received a 
steroid injection due to pain being exacerbated.  He stated 
that his weakness had increased.  Examination showed limited 
flexion with pain.  Straight leg raising was done with pain.  
Sensation was within normal limits except for decreased 
sensation into the right foot.  

The veteran underwent a myelogram later in May 1996.  He 
complained of low back pain extending into his right lower 
extremity, with increasing weakness.  Under impression, the 
examiner noted that since the MRI study in September 1995, an 
inferiorly projecting right posterolateral disc herniation 
had appeared at L3-4, impinging the right L4 nerve root.  It 
was noted that no change was presumed in the slight disc 
bulging at the L4-5 level.  The veteran was seen in July 
1996.  The veteran continued to complain of pain in the thigh 
with weakness of the quads.  The examiner's impression was 
herniated nucleus pulposus at L3-4.  The veteran was to 
undergo a steroid injection later in the month.  

The veteran underwent an MRI of his lumbar spine in June 
1997.  The examiner's diagnoses were interval development of 
a new posterolateral disk herniation at L4-5 eccentric to the 
left with associated bilateral neural foraminal stenosis, 
left greater than right and multilevel degenerative disk 
disease.  Specifically, the examiner noted disk desiccation 
present at L5-S1, L4-5, and L3-4 and mild diffuse facet 
osteoarthropathy throughout the lumbosacral spine and the 
conus medullaris was seen to terminate normally at L1.  

The veteran was afforded a VA examination in July 1997.  He 
stated that he had missed about 90 hours of work during the 
past year because of medical appointments and days where loss 
of strength prevented him from work.  He stated that since 
surgery in 1992, he had increasing low back pain with 
numbness and loss of strength in his legs, and that his 
attacks were more frequent when he attempted any physical 
activity or lifting of objects at work.  He stated that he 
had pain radiating into the left lower extremity and 
increased problems with long sitting and lifting.  He stated 
that he did not run.  Examination showed no postural 
abnormalities and no paravertebral atrophy or spasm was 
noted.  Range of motion testing showed forward flexion to 60 
degrees, and bilateral rotation to 45 degrees.  Backward 
extension and left and right lateral flexion were described 
as normal.  The examiner commented that all movements caused 
some pain, but forward flexion caused the most.  Regarding 
neurological involvement, the examiner commented that deep 
tendon reflexes were bilaterally equal and straight leg 
raising was positive bilaterally at 80 degrees.  The 
examiner's diagnosis was post-operative herniated nucleus 
pulposus with residuals of the lumbar spine.  He stated that 
no statement could be made in accordance with the DeLuca 
memorandum because it would be pure speculation.  

In an October 1997 statement, the veteran stated that his 
disability affected his job.  He stated that his job working 
on aircraft and aircraft components required working in 
awkward and uncomfortable condition which sometimes required 
heavy lifting.  He stated that his disability affected his 
personal life and that he could not play hard with his 
children like he used to.  He stated that his back pain 
varied from day to day and that some days his back was 
alright and some days he needed a cane to help to get out.  

Copies of VA Medical Center treatment reports were submitted 
from July 1996 to December 1998.  The veteran was seen in 
July 1996.  Impression was herniated nucleus pulposus at L3-
4.  The veteran was to undergo a steroid injection.  The 
veteran was seen in November 1996.  The veteran could toe and 
heel walk without difficulty.  The examiner's impression was 
that the veteran had significant degenerative disc disease 
from L3-L5.  The veteran was seen in May 1997.  The veteran 
complained of low back pain for 3-4 weeks, and pain and 
weakness down his left leg.  Assessment was degenerative disc 
disease with increased pain and neurologic changes on the 
left.  The veteran was seen in August 1997.  It was noted 
that since January 1997, the veteran had radicular pain and 
numbness to the medial toes.  Assessment was left L4-5 
herniated nucleus pulposus, clinically improved compared with 
2-3 months earlier.  The veteran was seen in May 1998.  The 
veteran stated that his back bothered him very rarely these 
days.  Assessment was degenerative joint disease of lumbar 
vertebrae, improved since laminectomy in 1992.  

Copies of treatment reports were submitted from Barnum 
Chiropractic from January 1995 to February 1998, showing that 
the veteran received chiropractic care during this time 
period, for pain into his legs and feet.  

The veteran underwent a VA examination in February 1999 which 
included musculoskeletal and neurological evaluations. The 
veteran claimed that since his previous surgeries, the pain 
in his low back was increasing and the episodes were more 
frequent.  He complained of low back tenderness, weakness, 
and loss of strength in both legs, more pronounced on the 
left side.  He stated that the numbness and tenderness had 
moved from the right side to the left.  He stated that the 
tenderness and numbness occurred only on long periods of 
standing, ambulation, or heavy exercising.  

The veteran walked into the examination room without any 
difficulty or limitation, and he was able to get up on the 
examining table without difficulty or pain.  The veteran's 
coordination was normal.  There was no motor or sensory 
deficits in the upper or lower extremities.  Sensation was 
within normal limits.  Deep tendon reflexes of the ankles and 
knees were 2+.  The veteran's muscle strength in the upper 
and lower extremity was normal at 5/5.  The examiner 
commented that he could not evaluate the muscle strength of 
the upper and lower extremity on repeated motion or over long 
periods of ambulation or during periods of heavy exercise.  
Range of motion of the lumbar spine was within normal limits, 
with flexion from 0 to 90 degrees, extension of 0 to 75 
degrees, and right and left lateral from 0 to 25 degrees.  
Examination of the lumbar spine showed no pain on motion.  No 
muscle spasm or tenderness were elicited.  The musculation of 
the lumbar spine was normal, as was the posture.  

The examiner's diagnosis was residual of a herniated nucleus 
pulposus at L4-5 and L5-S1.  X-rays of the lumbar spine 
appeared to show very minimal osteoarthritic changes and some 
narrowing of the disc space of L4-5 and L5-S1.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97, 
(December 12, 1997).  

Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Favorable ankylosis is assigned a 40 percent disability 
rating.  Unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating; moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating; and severe limitation of motion of the lumbar spine 
is assigned a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5292.

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent disability rating is assigned.  When 
intervertebral disc syndrome is severe with recurring 
attacks, with only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief is assigned a 60 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

It should initially be pointed out that when the veteran's 
claim was remanded in November 1998, the Board requested that 
the veteran be afforded neurologic and orthopedic 
examinations.  The veteran was afforded a VA examination in 
February 1999.  As the examiner made very complete neurologic 
and orthopedic findings of the veteran's back, such 
examination satisfies the Board's request for neurologic and 
orthopedic examinations for purposes of Stegall v. West, 11 
Vet. App. 268, 271.   

The veteran's disability has been evaluated by the RO under 
Diagnostic Code 5293 as 20 percent disabling.  In order to 
get an increased rating to 40 percent, the evidence must show 
that the veteran's intervertebral disc syndrome is severe 
with recurring attacks, with relief which is intermittent.  
As will be described below, the evidence does not show such 
findings. 

There is no question that the veteran has intervertebral disc 
syndrome.  A myelogram from May 1996 noted disc herniation at 
L3-4, impinging the right L4 nerve root.  In November 1996, 
the veteran was diagnosed with significant degenerative disc 
disease from L3-L5.  In May 1997, he was diagnosed with 
degenerative disc disease with increased pain and neurologic 
change on the left.  An MRI from June 1997 noted 
posterolateral disc herniation at L4-5.  The question that 
must be resolved is whether such intervertebral disc syndrome 
is best described as moderate or severe.  

The most current medical evidence indicates that the 
veteran's low back disability is improving.  At the VA 
Medical Center in August 1997, assessment was left L4-5 
herniated nucleus pulposus, clinically improved compared with 
2-3 months earlier.  In May 1998, the veteran stated that his 
back bothered him very rarely these days.  Assessment was 
degenerative joint disease of lumbar vertebrae, improved 
since laminectomy in 1992.  

At the veteran's VA medical examination in February 1999, the 
neurological findings were normal.  The examiner commented 
that there were motor or sensory deficits in the lower 
extremities.  Deep tendon reflexes of the ankles and knees 
were 2+.  Sensation was within normal limits.  No muscle 
spasm or tenderness were elicited.  Also, the veteran stated 
that the tenderness and numbness in his back occurred only on 
long periods of standing, ambulation, or heavy exercising.  
The examiner's diagnosis was residuals of a herniated nucleus 
pulposus at L4-5 and L5-S1.  

Thus, notwithstanding the evidence which shows that the 
veteran received chiropractic care through February 1998, and 
the evidence showing that the veteran was to receive a 
steroid injection for his back, and the evidence showing that 
the veteran has pain in his back radiating into his legs, the 
evidence does not show that the veteran's intervertebral disc 
syndrome is severe.  The evidence shows that the veteran has 
recurring attacks of intervertebral disc syndrome but his 
relief from such attacks is more than just intermittent.  

Even when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Thus, the veteran is not entitled 
to an increased rating when his low back disability is 
considered pursuant to Diagnostic Code 5293.  

The veteran is not entitled to an increased rating when his 
disability is considered under Diagnostic Code 5292 for 
limitation of motion.  Under Diagnostic Code 5292, a 20 
percent rating is assigned for moderate limitation of motion.  
In order to get an increased rating to 40 percent, the 
evidence would have to show that the veteran has severe 
limitation of motion.  

At the veteran's February 1999 VA examination, range of 
motion of the lumbar spine was described as within normal 
limits, with flexion from 0 to 90 degrees, extension of 0 to 
75 degrees, and right and left lateral from 0 to 25 degrees, 
with no pain on motion.  At the veteran's July 1997 VA 
examination, range of motion testing showed forward flexion 
to 60 degrees, and bilateral rotation to 45 degrees.  
Backward extension and left and right lateral flexion were 
described as normal.  The examiner commented that all 
movements caused some pain, but forward flexion caused the 
most.  A VA Medical Center treatment note from May 1996 
indicated that the veteran had limited flexion with pain.  

Thus, while the veteran has some limitation of motion, it can 
not be classified as severe.  While the veteran had painful 
movement at his July 1997 VA examination, at his February 
1999 VA examination, he did not have painful motion.  At his 
February 1999 VA examination, the examiner specified that the 
veteran's range of motion of the lumbar spine was within 
normal limits.  Thus, even when 38 C.F.R. §§ 4.40 and 4.45 
are considered (the regulations pertaining to functional loss 
of the joints due to pain, weakened movement, excess 
fatigability, or incoordination) and even when functional 
loss during flare-ups is considered, the preponderance of the 
evidence does not show that the veteran's limitation of 
motion is more than moderate.  

Under Diagnostic Code 5295 for lumbosacral strain, in order 
to receive a 40 percent rating, the evidence has to show that 
the veteran has severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.  A 40 percent 
rating can also be assigned if there is some of the above 
with abnormal mobility on forced motion.  Initially, it 
should be noted that the veteran has not been diagnosed with 
lumbosacral strain and that his symptomatology stems from his 
intervertebral disc syndrome which has been discussed above.  

Even when his disability is rated under lumbosacral strain, 
the evidence does not show severe symptomatology enough to 
warrant a 40 percent rating.  The evidence does not show that 
the veteran has listing of the whole spine to the opposite 
side (at his February 1999 VA examination his musculature and 
posture were normal).  The evidence does not show that the 
veteran has positive Goldthwaite's sign.  Also, the evidence 
does not show that the veteran has marked limitation of 
forward bending in standing position (at his February 1999 VA 
examination his range of motion was within normal limits).  

In the alternative, while the evidence shows that the veteran 
has met at least one of the criterion necessary to 
demonstrate severe lumbosacral strain (the evidence shows 
that the veteran was diagnosed with degenerative joint 
disease of the lumbar vertebrae in a May 1998 treatment note 
and he had loss of lateral motion at his February 1999 VA 
examination such that he has loss of lateral motion with 
osteoarthritic changes), the evidence does not show that the 
veteran has abnormal mobility on forced motion.  At his 
February 1999 VA examination, the veteran did not have pain 
on motion of the lumbar spine, and the musculation and 
posture of the lumbar spine were normal.  We therefore 
conclude that the objective evidence does not more nearly 
approximate the criteria for an increased rating under 
Diagnostic Code 5295.

As the veteran's spine is not ankylosed, he is not entitled 
to an increased rating to 40 percent under Diagnostic Code 
5289.  

Accordingly, under the criteria of Diagnostic Codes 5293, 
5292, 5295, and 5289 and the provisions of 38 C.F.R. § 4.7, a 
rating higher than 20 percent is not warranted.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the extent of 
the veteran's post-operative residuals of a herniated nucleus 
pulposus in the lumbar spine at L4-L5.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case, but also VA 
outpatient treatment records and private treatment records.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, his 
claim for an increased rating from 20 percent disabling for 
his post-operative residuals of a herniated nucleus pulposus 
in the lumbar spine at L4-L5 must be denied. 


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a herniated nucleus pulposus in the 
lumbar spine at L4-L5 is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

